Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-18, 22, and 23 are cancelled.  Claims 1-14, 19-21, and 24-28 are pending.

Priority
This application is a 371 of PCT/GB2019/050608 03/05/2019.
Acknowledgment is made of applicant's claim for foreign priority based on application UNITED KINGDOM 1803568.3 03/06/2018.

Election/Restrictions
The prior art cited in the restriction requirement does not appear to be applicable due to the 102(b)(1) exception(s).
A search was performed on the elected species of compound, and it was found to be free from the prior art and therefore allowable.  The Examiner has expanded the search to include the full claimed scope of compounds.
Applicant’s election with traverse the species idiopathic pulmonary fibrosis, in the reply filed on 6/24/22 is acknowledged.  The traversal is on the grounds that examination of all the species at one time would not impose a serious burden on the examiner.  This is not found persuasive, the instant application is a national stage entry, therefore the metric is not burden but unity of invention.  As shown below, in the 103 rejection, the special technical feature is obvious and is not a contribution over the prior art. 
With respect to the single general inventive concept, the Applicant generally argues that the prior art does not disclose or suggest any role for the DUB enzyme USP30 in either pathway and is not associated with fibrosis, this has been addressed in the new 103 rejection below.
Claim 28 is withdrawn from further consideration as being drawn to a nonelected species.
Claims 1-14, 19-21, and 24-27 are examined herein insofar as they read on the elected invention and species.
The restriction requirement has been modified, and is therefore made NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations “(R)-3-(((5-phenylthiazol-2-yl)amino)methyl)pyrrolidine-1-carbonitrile” and “ (S)-3-(((5-phenylthiazol-2-yl)amino)methyl)pyrrolidine-1-carbonitrile”, reproduced below for convenience.  These compounds do not possess the required amide, and therefore there is insufficient antecedent basis for this limitation in the claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    178
    460
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 21, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lonergan et al. (US 2017/0095457 A1).
The instant claims are generally drawn to a method of treatment of fibrosis comprising administering a therapeutically effective amount of a USP30 inhibitor orally (related to claim 21) wherein the fibrosis associated with interstitial lung disease is idiopathic pulmonary fibrosis (related to claims 24-27).
Lonergan et al. discloses the use of therapeutically effective amounts (see, for example, [0299], the examples, and throughout) of deubiquitinase inhibitors (see, for example, the title, abstract, and the whole document) to inhibit deubiquitinating enzymes (DUBs; see, for example, [0003], [0147], the examples, the claims, and throughout) which can be used for the treatment of diseases including fibrosis and fibrotic diseases (see, for example, [0004], [0149], the claims, and throughout).
Lonergan et al. further clarifies that the DUBs include inhibitors of USP30 (see, for example, [0151], [0164], and [0165]) which can be administered orally (see, for example, [0297], [0334], the examples, and throughout), and the fibrotic diseases include pulmonary fibrosis and idiopathic pulmonary fibrosis (see, for example, [0184], [0185], and [0340].
It would have been obvious to one of ordinary skill to treat idiopathic pulmonary fibrosis with a USP30 inhibitor administered because the prior art discloses all of the individual elements.
One of ordinary skill would have been motivated to treat idiopathic pulmonary fibrosis with an inhibitor of USP30 because Lonergan et al. teaches that deubiquitinase inhibitors, including inhibitors of USP30, are useful for the treatment of fibrotic disorders, including idiopathic pulmonary fibrosis.  One of ordinary skill in the art would have applied the teachings of Lonergan et al. and would have treated idiopathic pulmonary fibrosis with an inhibitor of USP30 during the routine experimentation disclosed therein, and would have done so with a reasonable expectation of success.
One of ordinary skill would have used an effective amount and administered it orally because Lonergan et al. clearly teaches such goals, and those of skill in the art understand that these are common result effective variables.
With respect to the limitations drawn to “wherein the fibrosis is selected from fibrosis or a fibrotic disorder associated with the accumulation of extracellular matrix constituents that occurs following trauma, inflammation …” etc., the elected species of indication depends from the claims that recite these limitations, and said claims are presumed to have proper antecedent basis, and therefore the prior art making the elected species obvious meets all the intervening limitations describing said indication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 19-21, and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-22 of copending Application No. 17/639,015. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a fibrotic disorder, including idiopathic pulmonary fibrosis, comprising the administration of the compound shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The copending claims are generally drawn to the compounds shown below, which anticipate the instant claims and methods of treatment, including the treatment of idiopathic pulmonary fibrosis which anticipates the instant method of treatment.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 15-18, 22, and 23 are cancelled.  Claim 28 is withdrawn.  Claims 1-14, 19-21, and 24-27 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason Deck/Examiner, Art Unit 1627